In re Disciplinary Counsel La.St.Bar;— Defendants); applying for joint motion for immediate Interim Suspension.
Motion for Interim Suspension granted. IT IS ORDERED, pursuant to this court’s original and exclusive jurisdiction, as well as its plenary authority over the practice of law in this state, that Gregory J. Favret be, and he is hereby, suspended from the practice of law on an interim basis pending further disciplinary proceedings. IT IS FURTHER ORDERED that the pending disciplinary proceedings on the Formal Charges filed in docket number 95-DB-047 be stayed and deferred pending final resolution of the matter entitled “Bradford Roberts, II, Michael E. Katz, individually and on behalf of Roberts, Katz & Baudier vs. Gregory J. Favret”, *412docket number 95-15717, Civil District Court for the Parish of Orleans.